Atkinson, J.
This is a case where at the first term of the superior court after commencement of a suit to foreclose a laborer’s lien the judge overruled a demurrer to the plaintiff’s affidavit to foreclose the lien, and dismissed the defendant’s counter affidavit, and thereon entered judgment for the plaintiff without the verdict of a jury. The defendant excepted, assigning error on the several rulings as being contrary to law: The judgment of the trial court was affirmed by the Court of Appeals, and the judgment of the latter court was regularly made the judgment of the trial court at a subsequent term. Another execution was issued on the latter judgment and levied on certain property. After such levy the defendant tendered his affidavit of illegality, alleging that the judgment was invalid because the court did not have jurisdiction to render the judgment at the first term, and that the *699judge did not have authority to render the judgment without the verdict of a jury. The sheriff refused to accept the affidavit of illegality, and the same attacks were made on the judgment in a subsequent equitable suit instituted against the plaintiff in fi. fa. and the sheriff to enjoin further proceedings under the fi. fa. In the equitable suit an additional attack was made on the judgment, on the ground that after striking the counter-affidavit to the affidavit to the foreclosure of the lien the judge was without jurisdiction to proceed to render the judgment. It will be perceived that all these grounds of attack relate to matters preceding the judgment complained of; and if any of them were meritorious, they would affect the judgment rendered by the court. The assignment of error in the bill of exceptions to the Court of Appeals on the judgment, alleging that the judgment was contrary to law, •was sufficient to include all objections which could be urged to the validity of the judgment; and consequently all the grounds of attack upon the judgment which were made in the equity suit were included in the bill of exceptions to the Court of Appeals assigning error on that judgment. The Court of Appeals had jurisdiction of the case and power to rule on such grounds of attack, and the trial court acted within its power and jurisdiction at a subsequent term to make as its own the judgment of the Court of Appeals. In the circumstances the defendant in fi. fa. can no.t urge the grounds of attack upon the judgment made in his equitable suit as a basis for enjoining enforcement of the judgment, even if any of such grounds of attack were ever meritorious.

■Judgment affirm-ed.


All the Justices concur.